Form PMT
                                    UNITED STATES BANKRUPTCY COURT
                                         Northern District of California


In     Donna Shore                                           Case No.: 19−10396
Re:
           Debtor(s)                                         Chapter: 7



                            ORDER FOR PAYMENT OF FEES IN INSTALLMENTS



The above−named debtor(s) having filed application for permission to pay filing fees in this case in installments,
      IT IS ORDERED that the debtor(s) pay fees as follows:

             First Installment        $119.00 paid upon filing
             Second Installment       $72.00 on or before      7/3/19
             Third Installment        $72.00 on or before      8/2/19
             Final Installment        $72.00 on or before      9/3/19


       IT IS FURTHER ORDERED that all payments be made to the Clerk of the United States Bankruptcy Court at
the address shown below, and that until filing fees are paid in full, the debtor(s) shall pay no money and shall transfer
no property to his/her attorney, his/her attorney shall accept no money or property from debtor(s) for services in
connection with this case.

       IT IS FURTHER ORDERED that any objections or motions for changes in the above fee schedule must be
filed with Clerk at the address below and will be scheduled for hearing before the undersigned Bankruptcy Judge.

       IT IS FURTHER ORDERED that if the installment payments are not timely made, or the entire fee is not paid,
in accordance with the terms of this order, this case shall be dismissed without further notice or hearing.



Dated: 6/3/19                                      By the Court:


                                                   Roger L. Efremsky
                                                   United States Bankruptcy Judge


ADMINISTRATIVE FEE AND FILING FEE PAYMENTS MUST BE PAID IN THE EXACT AMOUNTS AS
INDICATED ABOVE. PAYMENT MUST BE IN THE FORM OF A CASHIER'S CHECK OR MONEY ORDER
MADE PAYABLE TO CLERK OF U.S. BANKRUPTCY COURT. PERSONAL CHECKS CANNOT BE
ACCEPTED. DEBTOR'S FULL NAME AND BANKRUPTCY CASE NUMBER MUST BE INCLUDED WITH
ALL PAYMENTS.

EFFECTIVE SEPTEMBER 17, 2018, THE CLERK'S OFFICE WILL NO LONGER ACCEPT CASH.

Clerk, U.S. Bankruptcy Court
99 South "E" Street
Santa Rosa, CA 95404




       Case: 19-10396         Doc# 9      Filed: 06/03/19      Entered: 06/03/19 10:18:23            Page 1 of 1
